PER CURIAM.
Charlie Vernon’s appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), challenging his judgments and sentences for delivery and possession of cocaine. We find merit in his contention that the trial court erred in sentencing him as a habitual offender on the possession of cocaine offense. Under section 775.084(l)(a)3, Florida Statutes (1993), a defendant cannot receive a habitual offender sentence for possession of a controlled substance. See also Belton v. State, 673 So.2d 880 (Fla. 2d DCA 1996).
We, therefore, remand this case to the trial court for resentencing on the possession of cocaine offense. We otherwise affirm the judgments and the habitual sentence for delivery of cocaine.
CAMPBELL, A.C.J., and BLUE and QUINCE, JJ., concur.